Martin, Judge,
delivered the opinion of the court:
The merchandise involved in this case consists of crude horseradish roots, which were imported in their natural state. They were returned by the appraiser as vegetables in their natural state not specially provided for, and accordingly were assessed with duty at *146the rate oí 26 per cent ad valorem under paragraph 269 of the tariff act of 1909.
The importers protested against this assessment, claiming that the merchandise was entitled to free entry as a vegetable substance, unmanufactured, under paragraph 630 of the same act.
The protest was sustained by the Board of General Appraisers, and the Government now appeals from that decision.
The foregoing statement discloses the fact that the issue in the present case is identical with that in the case of United States v. Wallace et al., supra (4 Ct. Cust. Appls., 142; T. D. 33413), which is decided by this court concurrently herewith.
In this case, as in the Wallace case, the board held that crude horse-radish roots are not vegetables, but are vegetable substances, unmanufactured, under the tariff act of 1909.
For the reasons set out in the Wallace case, the decision of the board in the present case is affirmed.